EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21, line 3	replace “the total” with “a total”
Claim 21, line 5	replace “molecules” with “units”
Claim 24, line 2	replace “the comonomer” with “a comonomer”
Claim 24, line	3	replace “the total” with “a total”
Claim 28, line 5	replace “molecules” with “units”
Claim 28, line 11	replace “the relationship” with “a relationship”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 17-29, 31, and 32 are allowed.

The present invention is drawn to a polypropylene wherein (i) a percentage of 2,1-insertions, relative to a total number of propylene units in a polymer chain is at least 0.2 %, (ii) a melting temperature Tm ranges from 140 ºC to 160 ºC, (iii) a ratio of frequencies at fixed modulus of 1000 Pa for storage shear modulus (G′) and loss shear modulus (G″) is greater than 4.7, (iv) Carreau-Yasuda parameters 0, b, and  comply with a relationship,
 	2.18  – 1.715(b) 0.015 (ln 0)2 + 0.944(b)2 + 0.0149(ln 0)(ln ) + 0.0095(ln )2 > 1
(v) a molecular weight distribution is at least 2.5, and (vi) a number average molecular weight is at most 45 kg/mole.  
See claims for full details.

	Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and the PTO-892 accompanying the office action dated March 25, 2021.  References listed in the PTO-892 have been cited to show the state of the art with respect to polypropylene polymer characterized by 2,1-insertions.  None of the references teaches the subject of instant claims.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 16, 2021